ITEMID: 001-81976
LANGUAGEISOCODE: ENG
RESPONDENT: GRC
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: KASUMAJ v. GREECE
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Loukis Loucaides
TEXT: The applicant, Mr Ilaz Kasumaj, is of Albanian origin living in Kosovo, Republic of Serbia. He is represented before the Court by Mr A. Vula, a lawyer practising in Pristina, Kosovo. The Greek Government (“the Government”) were represented by the delegates of their Agent, Mr K. Georgiadis, Adviser at the State Legal Council and Mrs Z. Hatzipavlou, Legal Assistant at the State Legal Council. The Government of Serbia did not make use of their right to intervene (Article 36 § 1 of the Convention).
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant is the owner of two plots of land situated in Varosh in the municipality of Ferijah, which cover a total of 2.69 hectares. In June 1999 this land, which was used for agricultural purposes, was occupied by Greek KFOR (NATO-led peacekeeping forces) soldiers and became the main national base in Kosovo for the Greek KFOR contingent. Since then the applicant was denied access to and use of his land.
